PER CURIAM.
Anthony Palmerino challenges a final judgment of injunction for protection against domestic violence obtained by Jinny Claire Carter, his former spouse, pursuant to section 741.30, Florida Statutes (2003). We reverse because the evidence was insufficient to establish that Ms. Carter was the victim of domestic violence or that she had reasonable cause to believe that she was in imminent danger of becoming the victim of any act of domestic violence at the hands of Mr. Palmerino. See Gustafson v. Mauck, 743 So.2d 614 (Fla. 1st DCA 1999) (citing § 741.30(1), Fla. Stat. (1997)).
Reversed.
ALTENBERND, C.J., and SALCINES and STRINGER, JJ., concur.